I concur in the judgment of affirmance, but on the merits, not on the jurisdictional issue. Even if petitioner were given credit for the time he was released, he would not be entitled to habeas corpus relief at the present time.
However, if there were a prisoner who did meet the standards set forth in State v. Kline (La. 1985), 475 So.2d 1093; Johnson
v. Williford (C.A. 9, 1982), 682 F.2d 868; or United States v.Merritt (D.D.C. 1979), 478 F. Supp. 804, how would he present such a claim in an Ohio court? In Kline, the opinion mentions a petition in certiorari and review. In Merritt, the action was brought under a federal code section, Section 2255, Title 28, U.S. Code, allowing actions on sentencing decisions. Johnson was a federal habeas corpus decision. If recommitment would be unequivocally inconsistent with the fundamental principles of liberty and justice, and if habeas corpus is not available on jurisdictional grounds, how can such a claim of fundamental principle be decided?
While not directly on point, two cases seems to indicate that a case involving proper credit for time "served" may be cognizable in habeas corpus: McNary v. Green (1967), 12 Ohio St.2d 10, 41 O.O. 2d 85, 230 N.E.2d 649, and Hoff v. Wilson (1986), 27 Ohio St.3d 22,27 OBR 440, 500 N.E.2d 1366.
I would hold that the trial court erred in dismissing the habeas corpus petition on jurisdictional grounds, but in light of the fact that petitioner's complaint and memorandum for habeas corpus relief admits on its face that while released he was convicted of forgeries, it does fail to state a claim under the fundamental principle theory.